DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Final Action on the merits in response to the application filed on 08/25/2022.
Claims 1, 5, 6, 11, 15, 16, and 20 have been amended. 
Claims 1-3, 5-13, and 15-22 remain pending in this application.


Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 11-13, 15, and 20-22 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20140279773, Chen, et al. to hereinafter Chen in view of United States Patent Publication US 20050273350, Scarborough, et al. to hereinafter Scarborough in view of United States Patent Publication US 20200065772, Whitehead, et al.

Referring to Claim 1, Chen teaches a method for generating resource deployment predictions using an ensemble machine learning model, the method comprising:
providing an ensemble machine learning model trained or configured by an aggregated data set, the ensemble machine learning model comprising at least a natural langue processing model and a deployment prediction model, wherein the aggregated data set comprises data about resources deployed in enterprise deployment scenarios aggregated from a plurality of enterprise sources (
Chen: Sec. 0011, A deep network can be effectively used to predict concept terms that are relevant to a resource. Once trained, the deep network can be used to predict relevant concept terms for novel resources, i.e., resources that were not previously known to the deep network.
Chen: Sec. 0021, The concept term scoring system 100 uses the received input features to predict an output. The output can be stored in a scored concept term data store 114 or used for some immediate purpose. 
Chen: Sec. 0022, The deep network 106 is a machine learning system that includes a set of embedding functions 108 and one or more hidden neural network layers 110, each having a respective set of parameters. Each of the embedding functions );
Chen describes the a machine learning that works with gather data to predict various resource information.

receiving data about a first resource including natural language data and numeric score data (
Chen: Sec. 0018, The concept term scoring system 100 receives an input and generates a predicted output based on the received input. In particular, the input is a set of features of a resource and the output generated by the concept term scoring system 100 based on the input is a respective score for each of a set of concept terms. The set of concept terms is predetermined and represents concepts that have been determined to be relevant to the system or to a collection of resources.
Chen: Sec. 0019, the vocabulary for the feature type may be the known words in the natural language);
Chen describes receiving natural language data and numeric score data.

generating, using the natural language processing model, a matching score between the first resource and a first enterprise deployment scenario, wherein a first contextual embedding is generated for the natural language data about the first resource and a second contextual embedding is generated for natural language data about the first enterprise deployment scenario, and the matching score corresponds to a distance between the first embedding and the second embedding (see Whitehead:)  (
Chen: Sec. 0038, the system may filter out concept terms that are in a language that does not match the language of the resource, e.g., by comparing data that identifies the language of the resource to data identifying the language of the concept term and filtering out the concept term when the data does not indicate a match. As another example, the system may filter out concept terms that have a Term Frequency Inverse Document Frequency (TF-IDF) score that exceeds a threshold value. );
Chen describes the matching score of language and resources.

predicting, using the deployment prediction model(see Whitehead:), resource deployment parameters  (see Scarborough) for the first resource in the first enterprise deployment scenario, wherein the deployment prediction model predicts the resource deployment parameters (see Whitehead:) using the generated matching score and the received numeric score data about the first resource (
Chen: Sec. 0038, the system may filter out concept terms that are in a language that does not match the language of the resource, e.g., by comparing data that identifies the language of the resource to data identifying the language of the concept term and filtering out the concept term when the data does not indicate a match. As another example, the system may filter out concept terms that have a Term Frequency Inverse Document Frequency (TF-IDF) score that exceeds a threshold value. ).
Chen describes the matching score of language and resources.

Chen does not explicitly teach first enterprise deployment scenario; predicting resource deployment parameters.
	However, Scarborough teaches these limitation.
first enterprise deployment scenario (
Scarborough: Sec. 0165, The outdated algorithm and associated records can be archived and the new model deployed. )
Scarborough describes the deployment set up.

predicting resource deployment parameters (
Scarborough: Sec. 0165, Deployment of a model can include a hiring report modification and model insertion. The hiring report modification can include modifications to an imaging and delivery subsystem and an applicant processing system (e.g., the above-described transaction monitor).
Scarborough: Sec. 0188, Models from the development environment 1342 can be sent for model deployment 1348, including hiring report modification and model insertion.)
Scarborough describes the predicting and conditions for executing deployments.

Chen and Scarborough are both directed to the analysis of modeling and training of data (See Chen at 0007, 0010, 0040, ; Scarborough at 0083, 0090). Chen discloses that additional examples such as the machine learning can be considered (See Chen at 0022). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen, which teaches processing and training resource data in view of Scarborough, to efficiently apply analysis modeling and training of data to enhancing the capability for model deployment. (See Scarborough at 0051, 0097, 0206).

Both Chen and Whitehead teaches matching score (
Whitehead: Sec. 0055, the collected data can be modified and organized via one or more entity resolution processes. In various embodiments, the one or more entity resolution processes may include, but are not limited to, comparing data items within the normalized data, weighting each data item, and weighting matches between one or more data items. The weighting can be proportional to values or combinations of data that are unique for a given entity. For example, URLs for a company or zip codes for a location may each be associated with an individual value or relevance score, and furthermore a match between two data sources may be associated with a separate “matched” value or relevance score.)
Whitehead describes comparing and matching of data and scores. 

Chen in view of Scarborough does not explicitly teach wherein the deployment prediction model predicts the resource deployment parameters; distance between the first embedding and the second embedding.
	However, Whitehead teaches these limitation.
wherein the deployment prediction model predicts the resource deployment parameters
Whitehead: Sec. 0065, A system profile can include, but is not limited to, candidate parameters, prediction scores, classifications, impacts, and category scores. In one or more embodiments, the system may generate one or more visualizations to express and display (e.g., on a system profile) one or more of the prediction scores, classifications, impacts, and category scores. For example, the system may generate a radar chart 600A (FIG. 6A) that provides relative strengths of one or more candidate parameters. As another example, the system may generate an engagement meter 600B (FIG. 6B) that visualizes a classification and/or prediction score. 
Whitehead: Sec. 0080, As described herein, an impact score can refer to a magnitude of influence that a particular parameter (for a candidate evaluated in a machine learning model) exerted over a candidate's generated prediction score. In other words, an impact score can refer to a particular parameter's predictive weight and directionality thereof. For each candidate, the system can evaluate the machine learning model (that predicted an associated candidate score), the parameters and parameter weights, and the predicted score to determine the one or more impact scores.
Whitehead: Sec. 0081, The system evaluates the machine learning model (e.g., in particular, calculated weights used therein) and calculates an impact score for each parameter utilized therein. An exemplary set of parameters can include, but is not limited to: 1) “Parameter A,” distance of the candidate to a current company; 2) “Parameter B,” a cost of living to relative pay ratio; and 3) “Parameter C,” a number of positions held by the candidate at the current company and a number of positions held at a previous company. In some embodiments, the system calculates the impact scores on a scale of (−10)-(+10) (although any suitable range or scale may be used). The system may consider a score of (−10) to represent a most negative influence (e.g., reducing the prediction score and the likelihood of the candidate to ENGAGE), and may consider a score of (+10) to represent a most positive influence (e.g., increasing the prediction score and the likelihood of the candidate to ENGAGE). 
Whitehead describes deployment and processing of prediction models which includes resource parameters. 

distance between the first embedding and the second embedding (
Whitehead: Sec. 0081, The system evaluates the machine learning model (e.g., in particular, calculated weights used therein) and calculates an impact score for each parameter utilized therein. An exemplary set of parameters can include, but is not limited to: 1) “Parameter A,” distance of the candidate to a current company; 2) “Parameter B,” a cost of living to relative pay ratio; and 3) “Parameter C,” a number of positions held by the candidate at the current company and a number of positions held at a previous company. In some embodiments, the system calculates the impact scores on a scale of (−10)-(+10) (although any suitable range or scale may be used). The system may consider a score of (−10) to represent a most negative influence (e.g., reducing the prediction score and the likelihood of the candidate to ENGAGE), and may consider a score of (+10) to represent a most positive influence (e.g., increasing the prediction score and the likelihood of the candidate to ENGAGE). 
Whitehead: Sec. 0121,  the system may generate a radar chart 600A including the assigned engagement categories 605-611A, and, for each most-impactful parameter, may leverage a visualization scale to generate and position a data point 613A (e.g., the system may generate and position a plurality of data points 613A). In at least one embodiment, the system may position a data point 613A at a particular distance from a center point 615A (of the radar chart 600A)
Whitehead describes calculating the distance of modeled data points. 
Chen, Scarborough, and Whitehead are all directed to the analysis of modeling and training of data (See Chen at 0007, 0010, 0040, ; Scarborough at 0083, 0090; Whitehead at 0084, 0091, 0096). Chen discloses that additional examples such as the machine learning can be considered (See Chen at 0022). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Scarborough, which teaches processing and training resource data in view of Whitehead, to efficiently apply analysis modeling and training of data to enhancing the processing of data include prediction modeling. (See Whitehead at 0091, 0096, 0099).


Referring to Claim 2, Chen teaches the method of claim 1, further comprising:
retrieving a filtered data set from a plurality of enterprise sources based on the first enterprise deployment scenario;  calculating a distribution of the filtered data set (
Chen: Sec. 0038, the system can filter out any concept terms that fail to meet one or more selection criteria. For example, the system may filter out concept terms that are in a language that does not match the language of the resource, e.g., by comparing data that identifies the language of the resource to data identifying the language of the concept term and filtering out the concept term when the data does not indicate a match. As another example, the system may filter out concept terms that have a Term Frequency Inverse Document Frequency (TF-IDF) score that exceeds a threshold value. That is, the system may filter out concept terms that have a high likelihood of being selected because they are popular terms rather than because they are particularly relevant to the resource.);
Chen describes the filtering and distribution of data which includes calculating through scoring.
displaying the calculated distribution of the filtered data set and the predicted resource deployment parameters generated by the ensemble machine learning model to a user (
Chen: Sec. 0020, the features 120 can be features of various feature types that have been extracted from a particular resource in response to receiving an indication that an online advertisement auction is to be conducted to select one or more advertisements to be included in a particular presentation of the resource. The features of the resource can include, e.g., any of: the uniform resource locator (URL) of the resource, the domain name of the resource, an identifier of the publisher of the resource, data obtained by the concept scoring system 100 that identifies the categories or entity types that are relevant to the resource, terms that appear most frequently in the resource, and so on.).
Chen describes the presenting of resources and scoring, wherein calculating includes scoring.

Chen does not explicitly teach first enterprise deployment scenario
	However, Scarborough teaches first enterprise deployment scenario (
Scarborough: Sec. 0165, The outdated algorithm and associated records can be archived and the new model deployed. )
Scarborough describes the deployment set up.

Chen and Scarborough are both directed to the analysis of modeling and training of data (See Chen at 0007, 0010, 0040, ; Scarborough at 0083, 0090). Chen discloses that additional examples such as the machine learning can be considered (See Chen at 0022). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen, which teaches processing and training resource data in view of Scarborough, to efficiently apply analysis modeling and training of data to enhancing the capability for model deployment. (See Scarborough at 0051, 0097, 0206).


Referring to Claim 3, Chen teaches the method of claim 2, Chen does not explicitly teach wherein the first enterprise deployment scenario comprises a job position at the enterprise and the filtered data set comprises data about the job position across a plurality of enterprise divisions.
	However, Scarborough teaches wherein the first enterprise deployment scenario comprises a job position at the enterprise and the filtered data set comprises data about the job position across a plurality of enterprise divisions (
Scarborough: Sec. 0238, The application itself consists of 77 bio-data questions (e.g., general, work related, information, job history, education and referrals questions) and 83 psychometric questions. The psychometric assessment portion was designed to predict the reliability of an applicant in an hourly, customer service position. ).
Scarborough at 0238 and Table 4 describes job positions.

Chen and Scarborough are both directed to the analysis of modeling and training of data (See Chen at 0007, 0010, 0040, ; Scarborough at 0083, 0090). Chen discloses that additional examples such as the machine learning can be considered (See Chen at 0022). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen, which teaches processing and training resource data in view of Scarborough, to efficiently apply analysis modeling and training of data to enhancing the capability for model deployment. (See Scarborough at 0051, 0097, 0206).


Referring to Claim 5, Chen teaches the method of claim 1, wherein the output of the natural language processing model is fed into the deployment prediction model (see Whitehead) (
Chen: Sec. 0019, the vocabulary for the feature type may be the known words in the natural language);
Chen describes receiving natural language data 

Chen: Sec. 0038, the system may filter out concept terms that are in a language that does not match the language of the resource, e.g., by comparing data that identifies the language of the resource to data identifying the language of the concept term and filtering out the concept term when the data does not indicate a match. As another example, the system may filter out concept terms that have a Term Frequency Inverse Document Frequency (TF-IDF) score that exceeds a threshold value. );
Chen describes the matching score of language and resources.

Chen in view Scarborough does not explicitly teach deployment prediction model.
However, Whitehead teaches deployment prediction model (
Whitehead: Sec. 0065, A system profile can include, but is not limited to, candidate parameters, prediction scores, classifications, impacts, and category scores. In one or more embodiments, the system may generate one or more visualizations to express and display (e.g., on a system profile) one or more of the prediction scores, classifications, impacts, and category scores. For example, the system may generate a radar chart 600A (FIG. 6A) that provides relative strengths of one or more candidate parameters. As another example, the system may generate an engagement meter 600B (FIG. 6B) that visualizes a classification and/or prediction score. 
Whitehead: Sec. 0080, As described herein, an impact score can refer to a magnitude of influence that a particular parameter (for a candidate evaluated in a machine learning model) exerted over a candidate's generated prediction score. In other words, an impact score can refer to a particular parameter's predictive weight and directionality thereof. For each candidate, the system can evaluate the machine learning model (that predicted an associated candidate score), the parameters and parameter weights, and the predicted score to determine the one or more impact scores.
Whitehead: Sec. 0081, The system evaluates the machine learning model (e.g., in particular, calculated weights used therein) and calculates an impact score for each parameter utilized therein. An exemplary set of parameters can include, but is not limited to: 1) “Parameter A,” distance of the candidate to a current company; 2) “Parameter B,” a cost of living to relative pay ratio; and 3) “Parameter C,” a number of positions held by the candidate at the current company and a number of positions held at a previous company. In some embodiments, the system calculates the impact scores on a scale of (−10)-(+10) (although any suitable range or scale may be used). The system may consider a score of (−10) to represent a most negative influence (e.g., reducing the prediction score and the likelihood of the candidate to ENGAGE), and may consider a score of (+10) to represent a most positive influence (e.g., increasing the prediction score and the likelihood of the candidate to ENGAGE). 
Whitehead describes deployment and processing of prediction models. 

Chen, Scarborough, and Whitehead are all directed to the analysis of modeling and training of data (See Chen at 0007, 0010, 0040, ; Scarborough at 0083, 0090; Whitehead at 0084, 0091, 0096). Chen discloses that additional examples such as the machine learning can be considered (See Chen at 0022). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Scarborough, which teaches processing and training resource data in view of Whitehead, to efficiently apply analysis modeling and training of data to enhancing the processing of data include prediction modeling. (See Whitehead at 0091, 0096, 0099).


Claims 11-13, and 15 recite limitations that stand rejected via the art citations and rationale applied to claims 1-3, and 5. Regarding  a system for generating resource deployment predictions using an ensemble machine learning model, the system comprising:
a processor and memory storing instructions, wherein, when executing the instructions (
Chen at 0051 describes processor and memory storing instructions.),


Claim 20 recite limitations that stand rejected via the art citations and rationale applied to claim 1. Regarding  a non-transitory computer readable medium having instructions stored thereon that, when executed by a processor, cause the processor to generate resource deployment predictions using an ensemble machine learning model (
Chen at 0022, 0047, and 0051 describes non-transitory computer readable medium having instructions and executed by a processor for machine learning), 

Referring to Claim 21, Chen teaches the method of claim 1, 
Chen does not explicitly teach regression model.
	However, Scarborough teaches regression model (
Scarborough: Sec. 0078, When building a model, a variety of various proposed models can be evaluated, and one(s) exhibiting superior performance can be chosen. For example, various types of feed-forward neural networks (e.g., back propagation, conjugate gradients, quasi-Newton, Levenberg-Marquardt, quick propagation, delta-bar-delta, linear, radial basis function, generalized regression network [e.g., linear], and the like) can be built based on collected pre- and post-hire data and a superior one identified and chosen.
 Scarborough: Sec. 0287, The best model generated using the entire data set (e.g., all features), was a 160-90-1 configuration (160 inputs and 90 hidden layer nodes) which achieved a maximum hold-out correlation of p=0.44. Alternate feature selection algorithms: genetic algorithms, and forward and reverse stepwise regression, using the same number of features (56), failed to achieve a hold-out correlation better than p=0.47.
Scarborough describes the predicting and conditions for executing deployments.

Chen and Scarborough are both directed to the analysis of modeling and training of data (See Chen at 0007, 0010, 0040, ; Scarborough at 0083, 0090). Chen discloses that additional examples such as the machine learning can be considered (See Chen at 0022). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen, which teaches processing and training resource data in view of Scarborough, to efficiently apply analysis modeling and training of data to enhancing the capability for model deployment. (See Scarborough at 0051, 0097, 0206).
Chen in view Scarborough does not explicitly teach wherein the deployment prediction model comprises a regression model trained by the aggregated data set to predict resource deployment parameters
However, Whitehead teaches wherein the deployment prediction model comprises a regression model (see Scarborough) trained by the aggregated data set to predict resource deployment parameters (
Whitehead: Sec. 0065, A system profile can include, but is not limited to, candidate parameters, prediction scores, classifications, impacts, and category scores. In one or more embodiments, the system may generate one or more visualizations to express and display (e.g., on a system profile) one or more of the prediction scores, classifications, impacts, and category scores. For example, the system may generate a radar chart 600A (FIG. 6A) that provides relative strengths of one or more candidate parameters. As another example, the system may generate an engagement meter 600B (FIG. 6B) that visualizes a classification and/or prediction score. 
Whitehead: Sec. 0080, As described herein, an impact score can refer to a magnitude of influence that a particular parameter (for a candidate evaluated in a machine learning model) exerted over a candidate's generated prediction score. In other words, an impact score can refer to a particular parameter's predictive weight and directionality thereof. For each candidate, the system can evaluate the machine learning model (that predicted an associated candidate score), the parameters and parameter weights, and the predicted score to determine the one or more impact scores.
Whitehead: Sec. 0081, The system evaluates the machine learning model (e.g., in particular, calculated weights used therein) and calculates an impact score for each parameter utilized therein. An exemplary set of parameters can include, but is not limited to: 1) “Parameter A,” distance of the candidate to a current company; 2) “Parameter B,” a cost of living to relative pay ratio; and 3) “Parameter C,” a number of positions held by the candidate at the current company and a number of positions held at a previous company. In some embodiments, the system calculates the impact scores on a scale of (−10)-(+10) (although any suitable range or scale may be used). The system may consider a score of (−10) to represent a most negative influence (e.g., reducing the prediction score and the likelihood of the candidate to ENGAGE), and may consider a score of (+10) to represent a most positive influence (e.g., increasing the prediction score and the likelihood of the candidate to ENGAGE). 
Whitehead describes deployment and processing of prediction models which includes resource parameters. 

Whitehead: Sec. 0019, D) generating, via the at least one secondary machine learning computer model, one or more machine learned predictions; E) aggregating the one or more machine learned predictions; F) generating, from the aggregated machine learned predictions, a talent risk retention score; and G) sending a notification based on the talent risk retention score.
Whitehead: Sec. 0064,   aggregated model, outcomes, predictions, and classification may assist the company in determining which engineering teams may be likely to leave
Whitehead describes the use of aggerated data to predict resource use. 

Chen, Scarborough, and Whitehead are all directed to the analysis of modeling and training of data (See Chen at 0007, 0010, 0040, ; Scarborough at 0083, 0090; Whitehead at 0084, 0091, 0096). Chen discloses that additional examples such as the machine learning can be considered (See Chen at 0022). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Scarborough, which teaches processing and training resource data in view of Whitehead, to efficiently apply analysis modeling and training of data to enhancing the processing of data include prediction modeling. (See Whitehead at 0091, 0096, 0099).

Claim 22 recite limitations that stand rejected via the art citations and rationale applied to claim 21.


Claims 6-10 and 16-19 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20140279773, Chen, et al. to hereinafter Chen in view of United States Patent Publication US 20050273350, Scarborough, et al. to hereinafter Scarborough in view of United States Patent Publication US 20200065772, Whitehead, et al. to hereinafter Whitehead in view of United States Patent Publication US 20100100427, McKeown, et al.

Referring to Claim 6, Chen teaches the method of claim 5, wherein input for the deployment prediction model comprises the numeric matching score from the natural language processing model and the numeric score data received about the first resource, and the predicted resource deployment parameters comprise a compensation range (see McKeown) for the first resource in the first enterprise deployment scenario with a predicted probability of success that meets a criteria (
Chen: Sec. 0019, the vocabulary for the feature type may be the known words in the natural language);
Chen describes receiving natural language data 

Chen: Sec. 0038, the system may filter out concept terms that are in a language that does not match the language of the resource, e.g., by comparing data that identifies the language of the resource to data identifying the language of the concept term and filtering out the concept term when the data does not indicate a match. As another example, the system may filter out concept terms that have a Term Frequency Inverse Document Frequency (TF-IDF) score that exceeds a threshold value. );
Chen describes the matching score of language and resources.

Chen does not explicitly teach for the first resource in the first enterprise deployment scenario with a predicted probability of success that meets a criteria.
	However, Scarborough teaches for the first resource in the first enterprise deployment scenario with a predicted probability of success that meets a criteria.
Scarborough: Sec. 0017, whether the employee will be eligible for rehire upon termination and other measures of employee effectiveness can be predicted. The prediction can be provided in a variety of forms, such as, for example, in the form of a predicted value, a predicted rank, a predicted range, or a predicted probability that an individual will belong to a group.
Scarborough: Sec. 0169, When the criterion to be predicted is group membership (e.g., whether or not the applicant is likely to belong to a specific group), the model estimate may be expressed as a probability, or likelihood, that the applicant will eventually be classified in that group. For example, if the predictive model has been trained to classify employee response patterns according to the probability that they would be eligible for rehire instead of not being eligible for rehire upon termination, a statement or graphic similar to the following example can be presented on a hiring report:).
Scarborough describes the predicting the probability if an employee will be successful to meet various criteria.

first enterprise deployment scenario (
Scarborough: Sec. 0165, The outdated algorithm and associated records can be archived and the new model deployed. )
Scarborough describes the deployment set up.

Chen and Scarborough are both directed to the analysis of modeling and training of data (See Chen at 0007, 0010, 0040, ; Scarborough at 0083, 0090). Chen discloses that additional examples such as the machine learning can be considered (See Chen at 0022). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen, which teaches processing and training resource data in view of Scarborough, to efficiently apply analysis modeling and training of data to enhancing the capability for model deployment. (See Scarborough at 0051, 0097, 0206).

Chen in view Scarborough does not explicitly teach deployment prediction model.
However, Whitehead teaches deployment prediction model (
Whitehead: Sec. 0065, A system profile can include, but is not limited to, candidate parameters, prediction scores, classifications, impacts, and category scores. In one or more embodiments, the system may generate one or more visualizations to express and display (e.g., on a system profile) one or more of the prediction scores, classifications, impacts, and category scores. For example, the system may generate a radar chart 600A (FIG. 6A) that provides relative strengths of one or more candidate parameters. As another example, the system may generate an engagement meter 600B (FIG. 6B) that visualizes a classification and/or prediction score. 
Whitehead: Sec. 0080, As described herein, an impact score can refer to a magnitude of influence that a particular parameter (for a candidate evaluated in a machine learning model) exerted over a candidate's generated prediction score. In other words, an impact score can refer to a particular parameter's predictive weight and directionality thereof. For each candidate, the system can evaluate the machine learning model (that predicted an associated candidate score), the parameters and parameter weights, and the predicted score to determine the one or more impact scores.
Whitehead: Sec. 0081, The system evaluates the machine learning model (e.g., in particular, calculated weights used therein) and calculates an impact score for each parameter utilized therein. An exemplary set of parameters can include, but is not limited to: 1) “Parameter A,” distance of the candidate to a current company; 2) “Parameter B,” a cost of living to relative pay ratio; and 3) “Parameter C,” a number of positions held by the candidate at the current company and a number of positions held at a previous company. In some embodiments, the system calculates the impact scores on a scale of (−10)-(+10) (although any suitable range or scale may be used). The system may consider a score of (−10) to represent a most negative influence (e.g., reducing the prediction score and the likelihood of the candidate to ENGAGE), and may consider a score of (+10) to represent a most positive influence (e.g., increasing the prediction score and the likelihood of the candidate to ENGAGE). 
Whitehead describes deployment and processing of prediction models. 

Chen, Scarborough, and Whitehead are all directed to the analysis of modeling and training of data (See Chen at 0007, 0010, 0040, ; Scarborough at 0083, 0090; Whitehead at 0084, 0091, 0096). Chen discloses that additional examples such as the machine learning can be considered (See Chen at 0022). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Scarborough, which teaches processing and training resource data in view of Whitehead, to efficiently apply analysis modeling and training of data to enhancing the processing of data include prediction modeling. (See Whitehead at 0091, 0096, 0099).

Chen in view of Scarborough in view of Whitehead does not explicitly teach compensation range.
	However, McKeown teaches compensation range (
McKeown: Sec. 0130, if the employee compensation package is $134,266 and the third quartile covers a compensation range of $120,000 to $150,000, the employee compensation quartile would be computed to be the third quartile.)

Chen, Scarborough, Whitehead, and McKeown are all directed to the analysis of modeling and training of data (See Chen at 0007, 0010, 0040, ; Scarborough at 0083, 0090; Whitehead at 0084, 0091, 0096; McKeown at 0109, 0196, 0197). Chen discloses that additional examples such as the machine learning can be considered (See Chen at 0022). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Scarborough in view of Whitehead, which teaches processing and training resource data in view of McKeown, to efficiently apply analysis modeling and training of data to improve data processing to determine and create data parameters. (See McKeown at 0155 and 0196).

Referring to Claim 7, Chen Both Chen and Scarborough teaches the method of claim 3, wherein the plurality of enterprise sources comprise enterprise divisions, and the filtered data set is retrieved from at least two enterprise divisions that include different sets of data access restrictions (see McKeown) (
Chen: Sec. 0038, the system can filter out any concept terms that fail to meet one or more selection criteria. For example, the system may filter out concept terms that are in a language that does not match the language of the resource, e.g., by comparing data that identifies the language of the resource to data identifying the language of the concept term and filtering out the concept term when the data does not indicate a match. As another example, the system may filter out concept terms that have a Term Frequency Inverse Document Frequency (TF-IDF) score that exceeds a threshold value. That is, the system may filter out concept terms that have a high likelihood of being selected because they are popular terms rather than because they are particularly relevant to the resource.);
Chen describes the filtering of various divisions.

Scarborough: Sec. 0126, Such a pre-filtering process facilitates the modeling process by removing inputs which are (e.g., for the most part) superfluous and would therefore constitute input noise to the model. A reduction in the dimensionality of the input vector to the model also reduces the complexity of the model and in some cases (e.g., neural networks), greatly reduces the computational expense involved in model generation.
Scarborough describes the filtering of various divisions.

Chen in view of  Scarborough does not explicitly teach access restrictions.
		However, McKeown teaches access restrictions (
McKeown: Sec. 0070, Functionality and visibility to certain data may be restricted from the user due to platform 100 authorization rules. Administrators may get access to additional functionality and visibility of additional data, which may include access to workflow results, historical and auditing information.
McKeown: Sec. 0189, a goals achievement portion of a performance review may be identified in a template as restricted from manager or employee changes because the information would be imported from the goals management portion of the human resource management platform 100.
McKeown describes the restriction access to filtered data.

Chen, Scarborough, and McKeown are all directed to the analysis of modeling and training of data (See Chen at 0007, 0010, 0040, ; Scarborough at 0083, 0090; McKeown at 0109, 0196, 0197). Chen discloses that additional examples such as the machine learning can be considered (See Chen at 0022). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Scarborough, which teaches processing and training resource data in view of McKeown, to efficiently apply analysis modeling and training of data to improve data processing to determine and create data parameters. (See McKeown at 0155 and 0196).


Referring to Claim 8, Chen teaches the method of claim 7, Chen does not explicitly teach wherein the filtered data set is retrieved from the plurality of sources using a set of filters based on the job position.
	However, Scarborough teaches  wherein the filtered data set is retrieved from the plurality of sources using a set of filters based on the job position (
Scarborough: Sec. 0238, The application itself consists of 77 bio-data questions (e.g., general, work related, information, job history, education and referrals questions) and 83 psychometric questions. The psychometric assessment portion was designed to predict the reliability of an applicant in an hourly, customer service position. 
Scarborough: Sec. 0240, Adding IVs to the model which cannot improve predictive capability may degrade prediction since the network may need to adapt to filter these inputs. ).
Scarborough at 0238 and Table 4 describes job positions, and 0240 teaches that this data can be filtered.

Chen and Scarborough are both directed to the analysis of modeling and training of data (See Chen at 0007, 0010, 0040, ; Scarborough at 0083, 0090). Chen discloses that additional examples such as the machine learning can be considered (See Chen at 0022). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen, which teaches processing and training resource data in view of Scarborough, to efficiently apply analysis modeling and training of data to enhancing the capability for model deployment. (See Scarborough at 0051, 0097, 0206).

Referring to Claim 9, Chen teaches the method of claim 8, further comprising:
broadening one of more of the filters used to retrieve the filtered data set (
Chen: Sec. 0038, the system can filter out any concept terms that fail to meet one or more selection criteria. For example, the system may filter out concept terms that are in a language that does not match the language of the resource, e.g., by comparing data that identifies the language of the resource to data identifying the language of the concept term and filtering out the concept term when the data does not indicate a match. As another example, the system may filter out concept terms that have a Term Frequency Inverse Document Frequency (TF-IDF) score that exceeds a threshold value. That is, the system may filter out concept terms that have a high likelihood of being selected because they are popular terms rather than because they are particularly relevant to the resource);
Chen describes the filtering data, in which the filter can be adjusted, i.e. broaden..

retrieving filtered data using the broadened one or more filters to generate a broadened filtered data set, wherein the broadened filtered data set is larger than the filtered data set, and the calculated distribution that is displayed to a user is calculated based on the broadened filtered data set (
Chen: Sec. 0006, The method can further include: filtering out concept terms that are not in the same language as the resource. The method can further include: filtering out concept terms that have a Term Frequency Inverse Document Frequency (TF-IDF) score that exceeds a threshold value. The numeric values can be floating point values. The numeric values can be quantized integer values, and wherein an encoding of the quantized integer values represents floating point values.
Chen: Sec. 0038, the system can filter out any concept terms that fail to meet one or more selection criteria. For example, the system may filter out concept terms that are in a language that does not match the language of the resource, e.g., by comparing data that identifies the language of the resource to data identifying the language of the concept term and filtering out the concept term when the data does not indicate a match. As another example, the system may filter out concept terms that have a Term Frequency Inverse Document Frequency (TF-IDF) score that exceeds a threshold value. That is, the system may filter out concept terms that have a high likelihood of being selected because they are popular terms rather than because they are particularly relevant to the resource).
Chen describes the filtering data, in which the filter can be adjusted, i.e. broaden. Additionally,  the broaden data and filter data are compared based on scores and exceeded values.

Chen does not explicitly teach determining whether the filtered data set meets a confidentiality criteria; when the filtered data set fails to meet the confidentiality criteria
	However, Scarborough teaches these limitations.
determining whether the filtered data set meets a confidentiality criteria (
Scarborough: Sec. 0254, some confidence level, α, can be determined);
Scarborough describes determining confidence level, in which the Examiner is interpreting as confidentiality criteria.

when the filtered data set fails to meet the confidentiality criteria, (
Scarborough: Sec. 0247, filter may fail to detect certain classes of constraint, which the subsequent modeling stage may utilize. Conversely, the filter may identify relations which cannot be successfully modeled.

Chen and Scarborough are both directed to the analysis of modeling and training of data (See Chen at 0007, 0010, 0040, ; Scarborough at 0083, 0090). Chen discloses that additional examples such as the machine learning can be considered (See Chen at 0022). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen, which teaches processing and training resource data in view of Scarborough, to efficiently apply analysis modeling and training of data to enhancing the capability for model deployment. (See Scarborough at 0051, 0097, 0206).


Referring to Claim 10, Chen teaches the method of claim 9, Chen does not explicitly teach wherein the calculated distribution that is displayed to a user is calculated based on the broadened filtered data set when the broadened filtered data set meets the confidentiality criteria and a difference between distributions for the broadened filtered data set and the filtered data set meets a similarity criteria.
	However, Scarborough teaches  wherein the calculated distribution that is displayed to a user is calculated based on the broadened filtered data set when the broadened filtered data set meets the confidentiality criteria and a difference between distributions for the broadened filtered data set and the filtered data set meets a similarity criteria (
Scarborough: Sec. 0126, Such a pre-filtering process facilitates the modeling process by removing inputs which are (e.g., for the most part) superfluous and would therefore constitute input noise to the model. A reduction in the dimensionality of the input vector to the model also reduces the complexity of the model and in some cases (e.g., neural networks), greatly reduces the computational expense involved in model generation
Scarborough: Sec. 0224, However, as discussed, the modeling technique to be employed may limit the cardinality of S so the filtering process can be guided by the following considerations:
Scarborough: Sec. 0225, 1. if S′ is any subset of V smaller than S, then T(D:S′) is significantly smaller than T(D:S).
Scarborough: Sec. 0226, 2. if S′ is any subset of V larger than S, then T(D:S′) is not significantly larger than T(D:S)
Since information theoretic transmission can measure the degree of difference between distributions of variables, without regard to the nature of the difference, the technique can be considered “model free”. This property allows the methodology to work as an effective filter regardless of the subsequent modeling techniques employed.).
Scarborough describes the filtering data, in which the filter can be adjusted, i.e. broaden. Additionally,  the broaden data and filter data are compared based on meeting criteria, which can include similarity and confidentiality.

Chen and Scarborough are both directed to the analysis of modeling and training of data (See Chen at 0007, 0010, 0040, ; Scarborough at 0083, 0090). Chen discloses that additional examples such as the machine learning can be considered (See Chen at 0022). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen, which teaches processing and training resource data in view of Scarborough, to efficiently apply analysis modeling and training of data to enhancing the capability for model deployment. (See Scarborough at 0051, 0097, 0206).


Claims 16-19 recite limitations that stand rejected via the art citations and rationale applied to claims 6-10.  

Response to Arguments
Applicant’s arguments filed 08/25/2022 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 08/25/2022.

Regarding the 35 U.S.C. 103 rejection, Applicant’s arguments with respect to claims has been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fang et al., U.S. Pub. 20170185911, (discussing the use of machine learning for processing user’s data).
 Petrosso et al., W.O. Pub. 2021067939, (discussing the machine learning for predicting positions of candidates).
Jiang et al., The Missing Link Between Systems Analysts' Actions And Skills, https://onlinelibrary.wiley.com/doi/abs/10.1046/j.1365-2575.1999.00050.x, Information Systems Journal, 1999 (discussing the comparing of skills and then training that data).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113. The examiner can normally be reached Mon.-Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UCHE BYRD
Examiner
Art Unit 3624



/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624